





AMENDMENT NO. 2 TO

COMMON STOCK PURCHASE WARRANT




This Amendment No. 2 (this “Amendment”) to Common Stock Purchase Warrant is
entered into as of September 13, 2013, by and between Blue Calypso, Inc., a
Delaware corporation (the “Company”), and LMD Capital, LLC (“LMD”).




WHEREAS, the Company issued a Common Stock Purchase Warrant to LMD on April 19,
2012, which was subsequently amended by Amendment No. 1 to Common Stock Purchase
Warrant dated April 29, 2013 (the “April 2012 Warrant” and together with this
Amendment, the “Warrant”);




WHEREAS, the Company and the Holder desire to amend the April 2012 Warrant to
provide: (i) the exercise price of the September 2011 Warrants shall be $0.05
from the date hereof through the later of December 31, 2013 or forty five (45)
days from the date on which the registration statement covering the shares
underlying the September 2011 Warrants is declared effective by the Securities
and Exchange Commission and shall thereafter increase to $0.15, (ii) the
elimination of certain anti-dilution protection adjustments, (iii) the
elimination of the cashless exercise feature, and (iv) the elimination of the
requirement that the holder provide the Company with 61 days prior notice of its
intent to change the beneficial ownership limitation to 9.99%.




NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:




1.

Section 4(c) of the April 2012 Warrant is hereby deleted in its entirety.

2.

Section 9(c) of the April 2012 is hereby deleted in its entirety.




3.

Section 12 of the April 2012 Warrant is hereby deleted in its entirety and
replaced with the following:




12.

Exercise Limitations.  The Company shall not effect any exercise of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to Section 4(b) or otherwise, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Exercise
Notice, the Holder (together with the Holder’s Affiliates, and any other person
or entity acting as a group together with the Holder or any of the Holder’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (a) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (b) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 12, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 12 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder together with any Affiliates)
and of which a portion of this Warrant is exercisable shall be in the sole
discretion of the Holder, and the submission of an Exercise Notice shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 12, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of the Holder, the Company
shall within two Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 12 to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.




4.

Effect of Amendment.  Except to the extent the April 2012 Warrant is modified by
this Amendment, the remaining terms and conditions of the April 2012 shall
remain unmodified and in full force and effect.  In the event of conflict,
between the terms and conditions of the April 2012 and the terms and conditions
of this Amendment, the terms and conditions of this Amendment shall prevail and
control.  




 (Signature Pages Follow)





 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.




BLUE CALYPSO INC.







By: /s/ William Ogle

Name: William Ogle

Title: Chief Executive Officer







LMD CAPITAL, LLC




By: /s/ Steven B. Solomon

Name: Steven B. Solomon

Title: Managing Member












